Citation Nr: 0739974	
Decision Date: 12/19/07    Archive Date: 12/26/07

DOCKET NO.  94-14 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Atlanta, Georgia


THE ISSUE

1.  Entitlement to a rating in excess of 30 percent for a 
bilateral lower extremity disability, prior to March 9, 2007.

2.  Entitlement to a rating in excess of 10 percent for 
limitation of motion of the right ankle, from  March 9, 2007.

3.  Entitlement to a rating in excess of 10 percent for 
limitation of motion of the left ankle, from March 9, 2007.

4.  Entitlement to a rating in excess of 10 percent for 
bilateral pes planus, from March 9, 2007.

5.  Entitlement to a compensable rating for gastrocnemius 
equinus of the left leg, from March 9, 2007.

6.  Entitlement to a compensable rating for gastrocnemius 
equinus of the right leg, from March 9, 2007.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1980 to December 
1986. 

This appeal to the Board of Veterans' Appeals (Board) arises 
from a January 1993 rating decision in which the RO increased 
the rating for the veteran's limitation of dorsiflexion, both 
ankles, probably secondary to bilateral pes planus, from 20 
percent to 30 percent, effective July 7, 1992.  In February 
1993, the veteran filed a notice of disagreement (NOD).  In 
March 1993, the veteran testified during a hearing before a 
Decision Review Officer (DRO) at the RO; a transcript of that 
hearing is of record.  A statement of the case (SOC) was 
issued in May 1993, and the veteran filed a substantive 
appeal (via a VA Form 9, Appeal to the Board of Veterans' 
Appeals) in May 1993.

In April 1994, the appellant testified during a hearing 
before the undersigned Veterans Law Judge in Washington, 
D.C.; a transcript of that hearing also is of record.  

In March 1996, the Board remanded the  matter on appeal to 
the RO for further action, to include clarification of 
representation.  After accomplishing the requested action, 
the RO continued the denial of the claim on appeal (as 
reflected in a December 1997 supplemental SOC (SSOC)) and 
returned this matter to the Board for further appellate 
consideration.

In March 1998, the Board remanded the matter on appeal to the 
RO for further action, to include clarification of 
representation.  

In August 1999, the Board remanded the matter on appeal to 
the RO for further action, to include scheduling a new VA 
examination.  After accomplishing the requested action, the 
RO continued the denial of the claim on appeal (as reflected 
in an October 2002 supplemental SOC (SSOC)) and returned this 
matter to the Board.

In August 2003, the Board remanded the  matter on appeal to 
the RO (via the Appeals Management Center (AMC) in 
Washington, DC), for further action, to include obtaining 
additional records and scheduling a new VA examination.  
After accomplishing the requested action, the RO/AMC 
continued the denial of a rating in excess of 30 percent the 
claim on appeal (as reflected in an April 2007 supplemental 
SOC (SSOC)) and returned this matter to the Board for further 
appellate consideration.

Also, by rating action in April 2007, the RO/AMC issued 
separate ratings for: limitation of motion of the right ankle 
(10 percent), limitation of motion of the left ankle (10 
percent), bilateral pes planus (10 percent), gastrocnemius 
equinus (tight heel cord) of the right leg (0 percent), and 
gastrocnemius equinus of the left leg (0 percent), all 
effective March 9, 2007, the date of the last VA examination.

Accordingly, the Board has recharacterized appeal as 
encompassing the issues set forth on the title page.




FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal have been accomplished.

2.  Prior to March 9, 2007, competent medical evidence in the 
claims file does not reflect that the appellant's bilateral 
lower extremity disability was manifested by pronounced 
symptoms, to include marked pronation, extreme tenderness of 
the plantar surfaces of the feet, marked inward displacement 
and severe spasm of the Achilles tendon on manipulation not 
improved by orthopedic shoes or appliances.  

3.  Since March 9, 2007, even considering the veteran's 
complaints of pain, the objective medical evidence reveals 
that the veteran has experienced no more than overall 
moderately limited motion of the right ankle.  

4.  Since March 9, 2007, even considering the veteran's 
complaints of pain, the objective medical evidence reveals 
that the veteran has experienced no more than overall 
moderately limited motion of the left ankle.

5.  Since March 9, 2007, the veteran's bilateral pes planus 
has been manifested by moderate bilateral symptoms, to 
include inward bowing of the Achilles tendon; there are no 
objective indications of severe symptoms, to include marked 
deformity, accentuated pain on manipulation and use, 
indications of swelling on use, or characteristic 
callosities.

6.  Since March 9, 2007, the veteran has had only slight 
injury to Muscle Group XI manifested by a tight heel cord in 
the gastrocnemius muscle of the left leg.

7.  Since March 9, 2007, the veteran has had only a slight 
injury to Muscle Group XI manifested by a tight heel cord in 
the gastrocnemius muscle of the right leg.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for a 
bilateral lower extremity disability, prior to March 9, 2007, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 
4.40, 4.45, 4.71a, Diagnostic Codes (DC) 5271, 5276 (2007).

2The criteria for a rating in excess of 10 percent for 
limitation of motion of the right ankle, from March 9, 2007, 
are not met.  38 U.S.C.A. §§ 1155,  5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, DC 5271 (2007). 

3.  The criteria for a rating in excess of 10 percent for 
limitation of motion of the left ankle, from March 9, 2007, 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, DC 5271 (2007).

4.  The criteria for a rating in excess of 10 percent for 
bilateral pes planus, from March 9, 2007, are not met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.40, 4.45, 4.71a, 
DC 5276 (2007). 

5.  The criteria for a compensable rating for gastrocnemius 
equinus of the left leg (Muscle Group XI), from March 9, 
2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.20, 4.56, 4.73, DC 5311 (2007).  

6.  The criteria for a compensable rating for gastrocnemius 
equinus of the right leg (Muscle Group XI), from March 9, 
2007, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 
4.20, 4.56, 4.73, DC 5311 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, an April 2004 post-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate her claim for a higher 
rating, as well as what information and evidence must be 
submitted by the appellant, what information and evidence 
would be obtained by VA, and the need for the appellant to 
advise VA of and to submit any further evidence that is 
relevant to the claims.  An August 2006 letter,  informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations.  After issuance of each  notice described 
above, and opportunity for the appellant to respond, the 
April 2007 SSOC reflects readjudication of the claims.  
Hence, the appellant is not shown to be prejudiced by the 
timing of the aforementioned  notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The Board points out that the April 2007 SSOC set forth the 
criteria for all higher ratings for all disabilities shown to 
affect the lower extremities as of March 9, 1997 ( to include 
flatfeet, limitation of motion of the ankles, and muscle 
injuries of the foot and leg).  While the form of this notice 
is sufficient for Dingess/Hartman, the Board points out that 
the timing of the notice-at the time of, and not followed 
by, the RO/AMC's last adjudication-is not shown to prejudice 
the veteran.  Because the Board's decision herein denies 
higher ratings for both periods under consideration, no 
disability rating or effective date is being, or is to be, 
assigned.  Accordingly, there is no possibility of prejudice 
to the veteran under the notice requirements of 
Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, and outpatient treatment 
records from the VA Medical Center (VAMC) in Atlanta, 
Georgia, and reports of VA examination, along with the 
transcript of the Board hearing, as well as various written 
statements submitted by the veteran  

While the RO/AMC's attempts to obtain the veteran's Social 
Security supplemental security income application file were 
unsuccessful, the Board finds that the RO/AMC has made 
reasonable efforts to obtain or assist in obtaining all 
relevant records, and that no further action in this regard 
is warranted.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the 
RO/AMC, the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of these matters. Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error and affirming that the provision of adequate 
notice followed by a readjudication "cures" any timing 
problem associated with inadequate notice or the lack of 
notice prior to an initial adjudication).  See also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).




II.  Higher Ratings

Disability evaluations are determined by application of the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2006).  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  However, 
where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

The Board notes that, when evaluating muskuloskeletal 
disabilities, VA may, in addition to applying schedular 
criteria, consider granting a higher rating in cases where 
there is functional loss due to limited or excess movement, 
pain, weakness, excess fatigability, or incoordination, to 
include during flare-ups and/or with repeated use, and those 
factors are not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45 (2007); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).



A.  For the Period Prior to March 9, 2007

1.  Factual Background

The veteran underwent a VA examination in December 1992.  She 
then complained of severe leg cramps that occurred primarily 
at night.  The veteran said that she had two to three leg 
cramps per day and that they were relieved by massage.  
During these leg cramp episodes, the veteran said that she 
could not dorsiflex her ankles until the spasm was over.  She 
indicated that she took Motrin whenever necessary for pain. 

On examination, one calf (apparently the right) was 
symmetrical and there was no evidence of muscle atrophy.  
Both calves were diffusely tender to palpation and there were 
no palpable cords, warmth or erythema detected with pain in 
the calves bilaterally on dorsiflexion.  There was mild 
tenderness to palpation over the middle third of the left 
anterior tibial, and no evidence of bony deformity.  The 
ankles were symmetrical without warmth or effusion.  There 
was full range of motion of ankle dorsiflexion and plantar 
flexion bilaterally.  Feet examination revealed bilateral pes 
planus, and no abnormal callus formation.  Dorsalis pedis 
pulse was 2+ bilaterally.  According to the examination 
report, the veteran ambulated on her toes without difficulty 
and squatted and assumed the upright position without 
difficulty.  X-rays showed that joint spaces in her bilateral 
ankles were maintained and no focal osseous lesions were 
noted.  Soft tissues of both ankles were noted as 
unremarkable.  The diagnoses included nocturnal leg cramps 
and bilateral pes planus.  Limitation of ankle dorsiflexion 
was not found.

During a March 1993 RO hearing,  the veteran reported that 
she tried to work jobs that limited her standing and walking.  
She said that she thought that taking four drugs a day was 
actually making her disability worse.  She said that she 
would wake up in the night and one of her legs would be 
cramped with tightness and she could not do anything until 
that muscle was relaxed.  Her legs felt tight and pained when 
she walked the one-fourth or quarter of a mile to the bus 
stop and she felt as if her legs did not want to move any 
more.  Several times she told the hearing officer that her 
condition had worsened and that she needed more tests run on 
her feet.  (Transcript, pp. 1-2).  She testified that she did 
not know what to call her condition, but that it definitely 
encompassed flatfeet and sore muscles.  She was working as a 
cosmetologist, which she conceded required some standing.  
(Transcript, p. 4).  The veteran also said that she tried 
inserts in her shoes from VA, but she needed softer inserts 
that would not cause her feet to swell.  (Transcript, p. 6).  
She indicated that she wore low flat and firm shoes that had 
a high arch.  (Transcript, p. 6).

During the April 1994 Board hearing, the veteran testified 
that her disorders-to lower extremity disorder include pes 
planus, calf pain, chronic sprain of the right distal ulnar 
and abdominal problems associated with medications taken for 
her lower leg disorder-should be separately rated, .  Her 
representative stated that the veteran could not consider 
marriage or pregnancy because that would increase her weight 
and aggravate her condition.  (Transcript, p. 6).  The 
veteran said that she worked as a cosmetologist and had to 
stay off her feet for a day or two every week because of all 
the standing she had to do at work.  (Transcript, pp. 9-10).  
She said that when the problem acted up she lost total 
mobility of her legs, her muscles tightened, she experienced 
extreme pain and she had to massage the leg until it relaxed.  
(Transcript, p. 10).  

The veteran underwent VA examination in August 1997.  She 
complained of sore calf muscles after standing for 30 to 60 
minutes or walking less than a mile.  The spasm and the pain 
in the calf muscle increased to 8 on a pain scale from 1 to 
10.  The veteran reported that she slept for 21 to 22 hours a 
day and rarely went out.  She did no more than 2 hours of 
walking and standing in 24 hours.  She said that her feet 
felt immobile when she arose and she felt an inability to 
control her feet and ankles in the lower extremities almost 
every day.  She said that both her feet and ankles lock up.  
She no longer wore inserts as she did in the service.  

On examination, the veteran's gait was totally normal at a 
normal pace when observed walking between two rooms at the 
time of the examination.  She was able to dress and undress 
at a normal speed while standing.  The veteran complained of 
extreme severe pain to the superficial touch to both calf 
muscles as well as the Achilles' tendon; however, there was 
no localized tenderness over the palpation of the plantar and 
dorsal aspect of the feet.  The examiner noted that there was 
no muscle atrophy.  It as also noted that the veteran hardly 
extended or flexed when first asked to do so, but upon 
reverse palpation and checking the strength of the muscles, 
it was shown that the strength of the group of muscles of the 
calves, feet, ankles, toes and dorsi and plantar flexion were 
5/5 without any weakness.  

Range of motion of the ankles, feet, and knee was normal as 
were motor and sensory.  The veteran was able to stand on 
toes with plantar flexion of the ankle to 15 degrees without 
any pain or discomfort on repeated range of motion.  She also 
was able to stand on the ankles and heels to 10 degrees of 
dorsiflexion without any pain or discomfort on repeated range 
of motion.  When asked to flex her ankles and feet while 
sitting down, the veteran kept her right ankle at minus 10 
degrees plantar flexion and was not able to carry out any 
more dorsiflexion other than minus 10 degrees and plantar 
flexion was carried out at 10 degrees of plantar flexion in 
normal situations to 20 degrees plantar flexion.  With the 
left ankle, the veteran was able to not carry out 
dorsiflexion other than minus 20 degrees, so she kept the 
ankle at minus 20 degrees plantar flexion.  When she was 
asked to plantar flex further, she was able to carry out at 
40 degrees.  Recorded range of right ankle motion was  
plantar flexion from 10 degrees to 20 degrees, and 
dorsiflexion to minus 10 degrees on the left side.  The range 
of  plantar flexion was from 20 degrees to 40 degrees and 
dorsiflexion was minus 20 degrees.  This was not the fact 
when the veteran was standing up.  No severe pes planus was 
noted.  X-rays of the right and left tibia and right and left 
feet revealed no evidence of fracture, dislocation or other 
significant bony abnormality.  There was no evidence of pes 
planus.  

The examiner diagnosed limitation of dorsiflexion of both 
ankles, which he opined was not secondary to bilateral pes 
planus.  The physician noted that pes planus does not cause 
restriction to dorsiflexion.  He observed that the veteran 
was not observed to be in any pain with the range of motion 
to stand on the toes and heels, though upon the superficial 
touch to the calf muscles, the veteran had a lot of 
tenderness on the calf muscle.  The examiner also noted that 
pes planus does not cause this calf muscle tenderness.  It 
also was noted that there was no loss of use of the feet.  
There were no muscle atrophy and muscle disorders secondary 
to the veteran's pes planus.  

August 2001 VA medical records reflect the veteran's report 
that she had experienced pain and soreness in her bilateral 
lower extremities for the past 15 years.  She asserted that 
her calves got tired and sore when she did a lot of walking 
or going up stairs.  The veteran recently got a wheelchair.  
She declined to answer directly how she obtained the 
wheelchair and how she was diagnosed to have an impediment.  
She said that pain currently was no different than it had 
been in the past.  An examination noted good muscle tone and 
strength proximally and distally.  It was noted that although 
tender in multiple areas, her examination was unremarkable 
except for bilateral pes planus.  There was no evidence of an 
inflammatory process.  X-ray of her feet revealed no 
significant abnormalites.

The report of a neurological assessment later that month 
notes that the veteran clearly was suffering from a painful 
condition in her calves.  The veteran stated that she had 
aching pain in her toes and calves and swelling in her feet 
when she walked for any significant distance.  She also 
complained of muscle cramps in her calves intermittently, not 
necessarily when exercising.  It was noted she had been using 
a wheelchair to avoid walking long distances.  An examination 
was remarkable only for bilateral heel cords.  Strength and 
sensation were intact.  The veteran had diffusely brisk 
reflexes that were likely due to anxiety, such as a brisk jaw 
jerk.  It was noted that her history was consistent with 
possible metabolic myopathy and that the heel cord problem 
could be from lack of use, but for the fact they were present 
from the onset which suggested a disease process.  A physical 
medicine and rehabilitation consultation revealed that the 
veteran used the wheelchair even for ambulation at home.  It 
was noted that the veteran could walk short distances.

A September 2001 VA medical record reflects that the veteran 
complained of muscle soreness with activity, especially in 
her calf muscles and feet.  It was noted that she complained 
that use of a wheelchair made her arms and back sore.

An October 2001 VA medical record indicates that a motorized 
mobility committee had reviewed the veteran's request for a 
scooter and determined that it was not medically indicated at 
that time. Another October 2001 VA medical record notes that 
the veteran continued to experience pain and swelling with 
weakness of her lower extremities.

A January 2004 VA medical record indicates that the veteran 
was seen for chronic leg pain.  It was noted that she strode 
into the office with a brisk normal gait, winced with each 
tap of the reflex hammer, and winced when the medical 
examiner palpated for tibial pulses.  Her knee and ankle 
jerks measured 2+.

2.  Analysis

Historically, in July 1992, the veteran filed a claim for a 
rating in excess of 20 percent.  In January 1993, the RO 
assigned a 30 percent rating, effective July 7, 1992, 
pursuant to Diagnostic Codes 5276-5271 (indicating that the 
criteria for rating pes planus and limited ankle motion were 
considered in rating the disability, by analogy).  See 
38 C.F.R. §§ 4.20, 4.27.

Diagnostic Code 5271 is for evaluation of limited ankle 
motion, with the limitation of motion of the ankle with 
disability ratings less than the 30 percent rating now on 
appeal.  The only higher rating available for the ankle, 
under 38 C.F.R. § 4.71a, is the 40 percent rating assignable 
for ankylosis of the ankle under DC 5270.  Prior to March 9, 
2007, none of the medical evidence cited above showed any 
ankylosis of either ankle.

Under Diagnostic Code 5276, a 30 percent rating is granted 
for severe symptoms of bilateral pes planus to include 
objective evidence of marked deformity (pronation, abduction, 
etc.), accentuated pain on manipulation and use, indication 
of swelling on use, or characteristic callosities.  A 50 
percent rating is warranted for pronounced symptoms of 
bilateral pes planus, to include marked pronation, extreme 
tenderness of the plantar surfaces of the feet, marked inward 
displacement and severe spasm of the Achilles tendon on 
manipulation not improved by orthopedic shoes or appliances.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5276 (2007). 

The evidence prior to March 2007, as noted above, shows that 
the veteran had many subjective complaints of pain and leg 
cramps associated with her service-connected bilateral lower 
extremities disability.  She even obtained a wheelchair for 
use at home because she claimed that standing or walking for 
any length of time irritated her calf muscles.  There is no 
evidence, however, that any private or VA medical authority 
had prescribed the use of this wheelchair.  Objective medical 
evidence during this time period did not always correlate 
with the veteran's subjective complaints.  Medical observers 
often noted her brisk or normal gait, for example.  A VA 
examination in April 1997 reflects limitation of dorsiflexion 
of both ankles which the examiner did not think was secondary 
to bilateral pes planus.  In the report of that same 
examination, the examiner noted normal range of motion of the 
ankles, feet, and knees.  Subsequently, VA outpatient clinic 
records in August 2001 note the presence of bilateral pes 
planus and bilateral heel cords.  In October 2001, a 
motorized mobility committee denied the veteran's request for 
a scooter and determined that it was not medically indicated 
at that time.  

In short, there is no medical evidence of any of the symptoms 
delineated in Diagnostic Code 5276 that are required for a 
rating greater than 30 percent for pronounced disability 
symptoms, such as extreme tenderness of plantar surfaces of 
the feet, marked inward displacement and severe spasm of the 
tendo achillis on manipulation.  Under these circumstances, 
the Board must conclude that the criteria for the next 
higher, or 50 percent, rating for a bilateral lower 
extremities disability are not  met.  It logically follows 
that the criteria for any higher rating under Diagnostic Code 
5276 likewise are not met. 

The Board also points out that, for the period prior to March 
9, 1997, there simply is no basis for assignment of any 
higher rating for the bilateral lower extremity disability on 
the basis of functional loss due to pain.  For example, the 
April 1997 VA examiner noted, in his report, that the veteran 
was not observed to be in any pain with the range of motion 
tests to stand on the toes and heels, though upon the 
superficial touch to the calf muscles, the veteran had a lot 
of tenderness on the calf muscle.  However, pain, 
particularly on manipulation, is contemplated in the rating 
criteria of DC 5276.  There is also are no findings of 
additional functional loss due to pain during flare-ups or 
with repeated activity, and no evidence of weakness, 
stiffness, swelling, redness, fatigue, or lack of endurance 
associated with the bilateral lower extremity disability.  As 
such, the provisions of 38 C.F.R. §§ 4.40 and 4.45, and  
DeLuca, provide no basis for assignment of any higher rating.  

Furthermore, the Board points out that prior to March 9, 
2007, no other provision of the rating schedule provides a 
basis for assignment of a higher rating for the bilateral 
lower extremity disability.  

B.  Period Since March 9, 2007

1.  Factual Background

The veteran underwent a VA examination in  March 2007.  The 
veteran complained that she had problems standing and walking 
for long periods of time.  Since service, the veteran stated 
that she experienced numbness, the feeling that something was 
crawling on her legs and the need to get up and move around 
when her feet locked up from the foot to the calf muscle.  
She told the examiner her symptoms occurred every night and 
when she was relaxed.  With prolonged walking, she said she 
experienced fatigue in both legs and the muscles tightened up 
quicker than with standing.  She said that she experienced a 
sharp pain in the balls of both feet and in both heels after 
prolonged standing, walking, and after resting for a while 
and then stepping down.  The veteran said that flat shoes 
were more comfortable and anything with an arch increased her 
pain.  Post service, the veteran worked for the post office 
and as a hair stylist.  She used a wheelchair every day at 
home and when she had to do things that required a lot of 
standing and walking.  She denied using walkers, canes, 
crutches, or braces.  Gel pads in her shoes did not provide 
relief.  She denied flare-ups and said that the symptoms 
remained constant.  She said pain and problems in her calf 
had the major functional impact.

On examination, X-rays revealed no acute osseous abnormality.  
There were no acute fractures or dislocations or significant 
degenerative changes in the ankles, heels, or feet.  X-rays 
of the feet also revealed congenital partial or complete 
fusion of the middle and distal phalanges of the second 
through fifth digits bilaterally.  Tiny probable accessory 
ossicles were seen laterally adjacent to the cuboides 
bilaterally.

The EMG examination revealed normal muscle strength in the 
bilateral extremities with give away weakness and no atrophy.  
Also noted were normal tendon reflexes, no colonus, normal 
heel walk, and tandem walk.  The March 2007 VA examination 
revealed heel cord passive range of motion-PROM to neutral 
position, no evidence of calf atrophy and no femoral bruit 
bilaterally.  The EMG study was normal and did not show 
evidence of peripheral neuropathy or other motor neuron 
pathology.

Manual muscle testing of the left ankle showed the anterior 
tibial muscle was  5/5 without pain, the posterior tibial 
muscle was 5/5 without pain, the peroneals were 5/5 without 
pain, extensors and flexors were 5/5 without pain, and no 
atrophy was noted.  On non-weightbearing, left ankle pain 
with plantar flexion of the ankle joint and limited subtalar 
joint inversion was noted.  There was no pain or crepitus 
with dorsiflexion of the ankle joint and range of motion of 
the subtalar joint, midtarsal joint, metatarsophalangeal 
joints one, two, three, four, and five, hallux 
interphalangeal joint, and proximal/distal interphalangeal 
joints two, three, four, and five.

Manual muscle testing of the right ankle showed the anterior 
tibial muscle was 5/5 without pain, the posterior tibial 
muscle was 5/5 without pain, the peroneals were 5/5 without 
pain, extensors and flexors were 5/5 without pain, and no 
atrophy was noted.  On non-weightbearing, right ankle limited 
subtalar joint inversion was noted.  There was no pain or 
crepitus with range of motion of the ankle joint, subtalar 
joint, midtarsal joint, metatarsophalangeal joints one, two, 
three, four, and five, hallux interphalangeal joint, and 
proximal/distal interphalangeal joints two, three, four, and 
five.  

Left ankle joint dorsiflexion with the knee was measured as 
follows for active and passive range of motion: extension to 
0 degrees with no pain, flexion from 0 degrees to 12 degrees 
with no pain.

Left ankle joint active plantar flexion was from 0 degrees to 
52 degrees with no pain, and passive range of motion was from 
0 degrees to 54 degrees with no pain.

Right ankle joint dorsiflexion with the knee was measured as 
follows for active range of motion: extension from 0 degrees 
to 2 degrees with no pain, flexion from 0 degrees to 15 
degrees with no pain.  Passive range of motion was extension 
from 0 degrees to 2 degrees with no pain, flexion from 0 
degrees to 13 degrees with no pain.

Right ankle joint active plantar flexion was from 0 degrees 
to 56 degrees with no pain and passive range of motion was 
from 0 degrees to 58 degrees with no pain.

For the weightbearing right and left ankle a mild decrease in 
height of the medial longitudinal arch was noted.  There was 
mild medial inward bowing of the Achilles tendon, and mild 
rear foot eversion and double limb toe raise with decreased 
calcaneal inversion.  

Weightbearing lateral left ankle showed calcaneal inclination 
at angle 21 degrees (normal 20-30), talar declination at 
angle 18 degrees (normal 21), and first metatarsal 
declination at angle 18 degrees (normal 21).  No inferior or 
posterior calcaneal spurring and no anterior break of the 
cyma line were noted.

Weightbearing lateral right ankle revealed calcaneal 
inclination at angle 22 degrees (normal 20-30), talar 
declination at angle 16 degrees (normal is 21 degrees), and 
first metatarsal declination at angle 19 degrees (normal 21).  
No inferior or posterior calcaneal spurring and no anterior 
break of the cyma line were noted.

The examiner assessed gastrocnemius equinus or tight heel 
cords, mild pes planus and negative for the ankles.  The 
examiner opined that the veteran's calf system and mild pes 
planus were at least as likely as not related to her tight 
heel cords.  The veteran's inability to totally dorsiflex her 
ankles might be contributing to her mild pes planus condition 
as the subtalar and midtarsal attempt to pronate to allow for 
an increase in ankle joint motion.  In addition, this 
tightness might be causing strain on the Achilles tendon 
resulting in some of the veteran's symptoms.  He noted that 
she complained of pain to all locations that were palpated 
during the examination and her level and locations of pain 
did not clinically correlate with her overall condition.  
There was no x-ray evidence of pes planus discernable, 
however, clinically a mild decrease in mid foot arch height 
was noted compared to her non-weightbearing status.  The 
examiner also opined that the veteran's pain was out of 
proportion to the tight heel cords and mild pes planus found 
with weightbearing and ambulation.  After reviewing the 
claims file, the examiner noted that the medical records 
showed that various blood tests and an EMG all had normal 
results.  He noted that a recommended muscle biopsy was never 
performed to rule out a metabolic myopathy.

In an addendum dated a week later, the March 2007 VA examiner  
reported that the veteran informed him that she had stopped 
taking Ibuprofen eight years after beginning the medication 
secondary to stomach problems.  She said that she currently 
took Naproxen or Alleve twice a day with a 25 percent 
improvement in her symptoms.

2.  Analysis

a.  Ankles

The limitation of motion of both the left and the right 
ankles are each rated as 10 percent disabling from March 9, 
2007, pursuant to Diagnostic Code 5271.

Under the criteria of Diagnostic Code 5271, moderate limited 
motion of the ankle warrants a 10 percent rating, and marked 
limited motion of the ankle warrants a 20 percent rating.  
See 38 C.F.R. § 4.71a, DC 5271 (2007).

Under Diagnostic Code 5270, ankylosis of an ankle warrants a 
20 percent rating if the ankle is fixed in plantar flexion at 
an angle of less than 30 degrees.  Higher ratings of 30 and 
40 percent are available for more severe ankylosis and 
deformity.  See 38 C.F.R. § 4.71a, DC 5270 (2007).

Under Diagnostic Code 5272, a 10 percent rating is warranted 
for ankylosis of the subastragalar or tarsal joint in good 
weight-bearing position; and a 20 percent rating is warranted 
in a poor weight-bearing position.  See 38 C.F.R. § 4.71a, DC 
5272 (2007).

Under Diagnostic Code 5273, a 10 percent rating is warranted 
for malunion of the os calcis or astragalus manifested by 
moderate deformity; and a 20 percent rating is warranted for 
malunion of the os calcis or astragalus manifested by marked 
deformity.  Under Diagnostic Code 5274, a 20 percent rating 
is warranted for astragalectomy of the ankle.  See 38 C.F.R.  
§ 4.71a, Diagnostic Codes 5273, 5274 (2007).

Standard range of ankle dorsiflexion is from 0 to 20 degrees, 
and plantar flexion is from 0 to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Plate II (2007). 

Considering the evidence in light of the above, the Board 
finds that the record presents no basis for assignment of the 
next higher 20 percent rating for either ankle.

The March 2007 VA examination revealed left ankle joint 
active plantar flexion was from 0 degrees to 52 degrees with 
no pain, and passive range of motion was 0 degrees to 54 
degrees with no pain. For active and passive range of motion, 
left ankle joint dorsiflexion was recorded as extension to 0 
degrees with no pain, and flexion from 0 degrees to 12 
degrees with no pain.

Right ankle joint active plantar flexion was from 0 degrees 
to 56 degrees with no pain and passive range of motion was 
from degrees to 58 degrees with no pain. For active range of 
motion, right ankle joint dorsiflexion with the knee was 
recorded as extension from 0 degrees to 2 degrees with no 
pain, flexion from 0 degrees to 15 degrees with no pain.  
Passive range of motion was recorded as extension from 0 
degrees to 2 degrees with no pain, flexion from 0 degrees to 
13 degrees with no pain.

The examiner noted that the veteran's tight heel cords 
(gastrocnemius equinus) cause the inability to fully 
dorsiflex her ankles.  

For non-weightbearing, left ankle pain with plantar flexion 
of the ankle joint and limited subtalar joint inversion was 
noted.  There was no pain or crepitus with dorsiflexion of 
the ankle joint and range of motion of the subtalar joint, 
midtarsal joint, metatarsophalangeal joints, hallux 
interphalangeal joint and proximal/distal interphalangeal 
joints two, three, four, and five.  For the non-weightbearing 
right ankle, there was no pain or crepitus with range of 
motion of the right ankle joint, subtalar joint, midtarsal 
joint, metatarsophalangeal joint, hallux interphalangeal 
joint, and proximal/distal interphalangeal joints two, three, 
four, and five.

The Board notes that, collectively, Considering the range of 
motion findings in light of the above-noted criteria, the 
Board notes that the medical evidence simply does not 
indicate the level of right or left ankle impairment that 
would warrant the assignment of a rating in excess of the 
current 10 percent rating assigned, since March 9, 1997, for 
each ankle disability under DC 5271.  As indicated above, the 
March 2007 VA examination findings simply do not reflect  
markedly limited  ankle dorsiflexion or ankle plantar 
flexion.

The Board further notes that, while the veteran's complaints 
of pain and weakness of each ankle appear to have been taken 
into consideration in the assignment of the current 10 
percent rating for each, the March 2007 VA examiner 
specifically noted that the veteran's complaints of pain to 
all locations that were palpated during examination, as well 
as her level and locations of pain, did not clinically 
correlate with her overall medical condition.  The 
symptomatology of the veteran's impaired left and right 
ankles also did not include weakness, stiffness, swelling, 
redness, fatigue, or lack of endurance.  Accordingly, the 
Board finds that consideration of the factors identified in 
38 C.F.R. §§ 4.40, 4.45 and DeLuca provide no basis for 
assignment of a higher rating for the left ankle disability 
or for the right ankle disability.

The Board also has considered the applicability of 
alternative diagnostic codes for evaluating the veteran's 
ankle disabilities, but finds that no higher rating is 
assignable.  Objective medical findings do not include 
ankylosis of the ankle, ankylosis of subastragalar or tarsal 
joint, malunion of os calcis or astragalus, or astragalectomy 
of the ankle.  Consequently, evaluation of either ankle 
disability under Diagnostic Codes 5270, 5272, 5273 or 5274, 
respectively, is not warranted.  Moreover, neither ankle is 
shown to involve any other residuals that would warrant 
consideration of any other provision of the rating schedule.

b.  Bilateral pes planus

As noted above, DC 5276 provides the following ratings for 
bilateral pes planus:   A 10 percent rating is assigned for 
moderate bilateral symptoms of pes planus to include 
weightbearing line over or medial to the great toe, inward 
bowing of the Achilles tendon, and pain on manipulation and 
use of the feet.  A 30 percent rating  is assigned for severe 
symptoms of pes planus to include objective evidence of 
marked deformity (pronation, abduction, etc.), accentuated 
pain on manipulation and use, indication of swelling on use, 
or characteristic callosities.  A 50 percent rating is 
assigned for pronounced  symptoms to include marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
Achilles tendon on manipulation not improved by orthopedic 
shoes or appliances.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276 (2007). 

According to x-rays taken for the March 2007 VA examination, 
there was no discernable evidence of pes planus.  However, 
the examiner noted a mild medial inward bowing of the 
Achilles tendon, as well  was noted as was a mild decrease in 
the veteran's mid foot arch height compared to her non-
weightbearing status.  There has been no evidence received 
since the March 2007 VA examination.

The veteran's bilateral pes planus is evaluated at 10 percent 
from March 9, 2007 because she has inward bowing of the tendo 
achillis, pursuant to the regulatory criteria at DC 5276.  
However, there is no evidence severe impairment and objective 
evidence of a marked deformity (such as pronation, abduction, 
etc.), pain accentuated on manipulation and use, indications 
of swelling on use, and characteristic callosities so as to 
warrant the assignment of the next higher, 30 percent rating.

As indicated above, pain on manipulation and use is 
contemplated in the 30 percent rating.  Moreover, in this 
case, the March 2007 VA examiner specifically noted that the 
veteran's complaints of pain to all locations that were 
palpated during examination, as well as her level and 
locations of pain, did not clinically correlate with her 
overall medical condition.  Further, the pertinent 
examination findings did not include weakness, stiffness, 
swelling, redness, fatigue, or lack of endurance.  On the 
basis of this evidence, the Board finds that consideration of 
the factors identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca 
provide no basis for assignment of a higher rating for 
bilateral pes planus.

c.  Gastrocnemius equinus of each leg

Gastrocnemius equinus (tight heel cord) of the right leg and 
of the leg are each rated as noncompensable, based on rating, 
by analogy, under  DC 5311.  See 38 C.F.R. §§ 4.20, 4.27, 
4.73.

Under Diagnostic Code 5311, injury is rated on the basis of 
impairment of function of Muscle Group XI, which is comprised 
of the posterior and lateral crural muscles and muscles of 
the calf: (1) triceps surae (gastrocnemius and soleus); (2) 
tibialis posterior; (3) peroneus longus; (4) peroneus brevis; 
(5) flexor hallucis longus; (6) flexor digitorum longus; (7) 
popliteus; and (8) plantaris.  The function of Muscle Group 
XI is associated with propulsion, plantar flexion of the foot 
(1); stabilization of the arch (2, 3); flexion of the toes 
(4, 5); and flexion of the knee (6).  Slight injury to these 
muscles warrants a noncompensable rating; moderate injury 
warrants a 10 percent rating; moderately severe injury 
warrants a 20 percent rating; and severe injury warrants a 30 
percent rating.  38 C.F.R. § 4.73, DC 5311.

The general regulations governing the evaluation of muscles 
disabilities provide that a through-and-through injury with 
muscle damage shall be evaluated as no less than a moderate 
injury for each muscle group affected.  38 C.F.R. § 4.56(b).  
For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c).

Additionally, the criteria noted below are provided for 
purposes of classification of disabilities resulting from 
muscle injuries as slight, moderate, moderately severe, or 
severe.

A muscle injury that is slight in degree is described at 38 
C.F.R. § 4.56(d)(2) as a simple wound without debridement or 
infection.  In this instance, service department records 
would tend to show a superficial wound with brief treatment 
and return to duty.  The clinical history would show healing 
with good functional results, and no cardinal signs or 
symptoms of a muscle disability.  Examination findings would 
likely reveal a minimal scar, and no evidence of fascial 
defect, atrophy, or impaired tonus.  There would exist no 
impairment of function or metallic fragments retained in 
muscle tissue.

A moderate muscle injury is defined as a through and through 
or deep penetrating wound of short track from a single 
bullet, small shell or shrapnel fragment, without explosive 
effective of high velocity missile, residuals of debridement, 
or prolonged infection.  History and complaint include 
service department records or other evidence of in-service 
treatment for the wound, and a record of one or more cardinal 
signs and symptoms of muscle disability.  Objective findings 
corresponding to this level of impairment include entrance 
and (if present) exit scars, small or linear, indicating a 
short track of a missile through muscle tissue.  Some loss of 
deep fascia or muscle substance or impairment of muscle tonus 
may be present, and with some loss of power or lowered 
threshold of fatigue when compared to the sound side.

A moderately severe disability of the muscles is a through-
and-through or deep-penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts and 
intermuscular scarring. Another indication would be having 
service department records or other evidence showing 
hospitalization for a prolonged period of treatment for the 
wound.  Consistent with this level of disability is a record 
of consistent complaint of cardinal signs and symptoms of 
muscle disability and, if present, evidence of inability to 
keep up with work requirements.  At this level of disability, 
objective findings indicate a track of missile through one or 
more muscle groups and, on palpation, loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared to the sound side.  38 C.F.R. § 4.56(d)(3) (2007).

A severe muscle disability results from through and through 
or deep penetrating wound due to high-velocity missile, or 
large multiple low-velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaints 
are similar to those required for a moderately severe 
disability, but in aggravated form.  Objective findings 
include ragged, depressed, and adherent scars indicating wide 
damage to muscle groups in missile track; palpation shows 
loss of deep fascia or muscle substance, or soft flabby 
muscles in wound area; muscles swell and harden abnormally in 
contraction; tests of strength, endurance or coordinated 
movements compared with corresponding muscles of the 
uninjured side indicate severe impairment of function; X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to a long bone; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing muscle group; atrophy of 
muscle groups not in the track of the missile; and induration 
or atrophy of an entire muscle group.  38 C.F.R. § 4.56(d) 
(2007).

For VA purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement.  38 C.F.R. § 4.56(c) (2007).

The competent medical evidence for this claim consists solely 
of the medical findings found on March 2007 VA examination, 
which support continuation of the veteran's currently 
assigned noncompensable ratings for the right and left leg 
disabilities.  As next higher rating of 10 percent as set 
forth at DC 5311, for Muscle Group XI, is assignable for 
moderate injury.  This level of trauma to this muscle in 
either leg is not shown by the results of the March 2007 VA 
examination.

According to the examination report, EMG tests showed normal 
results and the veteran had normal muscle strength in the 
bilateral extremities.  Manual muscle testing of each ankle 
showed all muscles measured were at 5/5 and no atrophy was 
noted.  The March 2007 VA examination also revealed no 
evidence of calf atrophy.  The VA examiner opined that the 
veteran's calf system and mild pes planus were at least as 
likely as not related to her tight heel cords. 

Since March 9, 2007, there is no evidence of surgery 
performed on either leg and there is no indication of trauma.  
As for the present manifestations of this condition, the 
veteran also does not have any of the cardinal signs and 
symptoms of muscle injury, such as fatigue, weakness or 
impaired coordination.  The March 2007 VA examiner concluded 
there was no residual impairment in muscular strength in 
either leg.  All of the other evidence of record indicates 
just slight symptoms, at worst.  Thus, the best approximation 
as to the severity of the disability of gastrocnemius equinus 
of the left leg, and gastrocnemius equinus of the right leg 
(Muscle Group XI), remains that of slight disability.  As 
noted above, slight disability results in a noncompensable 
rating under DC 5311.  As overall moderate disability is not 
shown with respect to either leg, there is no basis for 
assignment of the minimum compensable 10 percent rating under 
DC 5311, and hence, no basis for assignment of any even 
higher rating under that diagnostic code.

As regards the veteran's complaints, the March 2007 VA 
examiner specifically noted that the veteran's complaints of 
pain to all locations that were palpated during examination, 
as well as her level and locations of pain, did not 
clinically correlate with her overall medical condition.  
Moreover,  the symptomatology of the veteran's gastrocnemius 
equinus did not include weakness, stiffness, swelling, 
redness, fatigue, or lack of endurance.  Based on this 
evidence, the Board finds that consideration of the factors 
identified in 38 C.F.R. §§ 4.40, 4.45 and DeLuca provide no 
basis for assignment of a higher rating for  gastrocnemius 
equinus of either leg.

III.  Other Considerations

The Board acknowledges that VA outpatient medical records 
reflect numerous complaints of leg and calf pain.  However, 
in light of the overall normal and close to normal 
examination findings as to range of motion and other factors, 
as discussed above, the Board finds each rating under 
consideration properly compensates the veteran for the extent 
of any functional loss due to pain.

The  Board also finds that there is no showing that, during 
any period under consideration, any of the veteran lower 
extremity disabilities under consideration has reflected so 
exceptional or so unusual a disability picture as to warrant 
the assignment of any higher rating on an extra-schedular 
basis.  See 38 C.F.R. § 3.321(b) (cited in the October 2002 
and April 2007 SSOCs).  In this regard, the Board notes that 
no disability is objectively shown to markedly interfere with 
employment (i.e., beyond that contemplated in each assigned 
rating).  There also is no objective evidence that any 
disability warrants frequent periods of  hospitalization, or 
that it otherwise renders impractical the application of the 
regular schedular standards.  In the absence of evidence of 
any of the factors noted above, the criteria for invoking the 
procedures set forth in 38 C.F.R. § 3.321(b)(1) are not met.  
See Bagwell v. Brown, 9 Vet. App.  337, 338-9 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  

Finally, in adjudicating each claim, the Board also has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




ORDER

A rating in excess of 30 percent for bilateral lower 
extremity disability, prior to March 9, 2007, is denied.

A rating in excess of 10 percent for limitation of motion of 
the right ankle, from March 9, 2007, is denied.

A rating in excess of 10 percent for limitation of motion of 
the left ankle, from March 9, 2007, is denied.

A rating in excess of 10 percent for bilateral pes planus, 
from March 9, 2007, is denied.

A compensable rating for gastrocnemius equinus of the right 
leg, from March 9, 2007, is denied.

A compensable rating for gastrocnemius equinus of the left 
leg, from March 9, 2007, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


